August 19, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                    MARTHA ROXANNE CORT, Appellant

NO. 14-14-00569-CV                          V.

           DAGNEE MCKINNEY AND LEROY SIMMS, Appellees
                 ________________________________

      Today the Court heard its own motion to dismiss the appeal from the order
signed by the court below on June 26, 2014. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Martha Roxanne Cort.


      We further order this decision certified below for observance.